Case 3:18-cv-00637-BJD-PDB Document 184 Filed 08/28/19 Page 1 of 7 PageID 1271



                              United States District Court
                               Middle District of Florida
                                 Jacksonville Division

 IATRICE EDWARDS,

              Plaintiff,

 v.                                                          NO. 3:18-cv-637-J-39PDB

 CIS SERVICES, LLC, ETC.,

              Defendants.



                                         Order

       Before the Court in this Fair Labor Standards Act (“FLSA”) case are defense
 motions to strike three opt-in consents, 1 Docs. 167, 179, and responses in opposition,
 Docs. 169, 180. 2 The opt-in consents are for Angela Douglas, Doc. 148, Sheri Gower, 3
 Doc. 174, and Lisa Brown, Doc. 175.

       FLSA allows an employee to sue an employer to recover unpaid overtime
 compensation. 29 U.S.C. § 216(b). For efficiency in resolving claims by multiple
 employees, FLSA permits “any one or more employees for and in behalf of himself or
 themselves and other employees similarly situated” to bring a single action. 29 U.S.C.
 § 216(b); see Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989) (explaining
 purpose of collective-action provision). FLSA specifies “[n]o employee shall be a party


       1A general background of this case is in the report and recommendation entered
 on May 3, 2019, in the companion case, Lockwood v. CIS Servs., LLC, etc., 3:16-cv-965-J-
 39PDB (Doc. 237).
       2In  the responses, counsel attaches proposed orders. See Docs. 169-2, 180-3. For
 future filings, please see United States District Court, Middle District of Florida,
 Administrative Procedures for Electronic Filing, § IV.A.4, which provides: “No proposed
 order … may be submitted unless authorized by the assigned judge.”
       3Gower  appears to spell her last name “Gower,” Doc. 174, but her surname is
 spelled “Gowar” on the docket entry for her consent.
Case 3:18-cv-00637-BJD-PDB Document 184 Filed 08/28/19 Page 2 of 7 PageID 1272



 plaintiff to any such action unless he gives his consent in writing … and such consent
 is filed in the court in which such action is brought.” 29 U.S.C. § 216(b).

        FLSA specifies no procedures for collective actions, leaving courts discretion to
 manage them. Hipp v. Liberty Nat. Life Ins. Co., 252 F.3d 1208, 1219 (11th Cir. 2001).
 In doing so, courts must ensure that joining additional plaintiffs “is accomplished in
 an efficient and proper way,” i.e., “in a manner that is orderly, sensible, and not
 otherwise contrary to statutory commands or the provisions of the Federal Rules of
 Civil Procedure.” Hoffmann-La Roche, 493 U.S. at 170–71.

        The Eleventh Circuit suggests a two-tiered approach. Hipp, 252 F.3d at 1218.
 At the first stage, a court decides whether employees should receive a notice and an
 opportunity to opt-in to the action. Id. “Court authorization of notice serves the
 legitimate goal of avoiding a multiplicity of duplicative suits and setting cutoff dates
 to expedite disposition of the action.” Hoffmann-LaRoche Inc., 493 U.S. at 172.

        This action is in that first stage. The Court conditionally certified this action
 as a collective one and outlined procedures for joining additional plaintiffs. Doc. 91.
 In the conditional-certification order, the Court directed: “Plaintiffs shall transmit
 the Notice of Lawsuit … and Consent to Sue … to potential class members no later
 than December 26, 2018.” Doc. 91 at 10 (emphasis in original). The Court further
 directed: “Potential class members shall opt-in no later than February 11, 2019.”
 Doc. 91 at 10 (emphasis in original).

        The ensuing notice to potential opt-in plaintiffs warned, “The Consent Form
 must be received by Plaintiffs’ Counsel on or before [February 11, 2019] for you to
 participate in this case. If you fail to return the completed consent form to Plaintiffs’
 counsel you may not be able to participate in this lawsuit.” Doc. 56-6 at 4 (emphasis
 in original). The consent form sent to potential opt-in plaintiffs directed, “PLEASE
 RETURN THIS FORM VIA MAIL OR FAX BY [FEBRUARY 11, 2019].” Doc. 56-
 7 at 3 (emphasis in original); see, e.g., Doc. 174 at 2.


                                              2
Case 3:18-cv-00637-BJD-PDB Document 184 Filed 08/28/19 Page 3 of 7 PageID 1273



       Citing Federal Rule of Civil Procedure 12(f), the defendants ask the Court to
 “strike” the assertedly late opt-in consents of Douglas, Gower, and Brown, essentially
 asking the Court to not allow them to join this action as opt-in plaintiffs because of
 their delay. Docs. 167, 179.

       Rule 12(f) provides that a court “may strike from a pleading an insufficient
 defense or any redundant, immaterial, impertinent, or scandalous matter.” Rule 7(a)
 defines a “pleading” as a complaint; an answer to a complaint, counterclaim, or
 crossclaim; a third-party complaint; and (if the court orders one) a reply to an answer.

       Rule 12(f) does not apply here. An opt-in consent is the written consent
 required by FLSA’s collective-action provision, 29 U.S.C. § 216(b), not a pleading
 under Rule 7(a). Even if an opt-in consent could be construed as a pleading for that
 consenting plaintiff (in essence, a copy of the actual pleading for that consenting
 plaintiff), a late opt-in consent cannot be reasonably described as a “redundant,”
 “immaterial,” “impertinent,” or “scandalous” matter within a pleading.

       Instead, Rules 1 and 6(b)(1) apply here. Rule 1 provides that a court should
 construe and administer the Federal Rules of Civil Procedure “to secure the just,
 speedy, and inexpensive determination of every action and proceeding.” Fed. R. Civ.
 P. 1. Rule 6(b)(1) provides that, “When an act must be done within a specified time,
 the court may, for good cause, extend the time: (A) with or without motion or notice
 if the court acts, or if a request is made, before the original time or its extension
 expires; or (B) on motion made after the time has expired if the party failed to act
 because of excusable neglect.”

       For an after-the-fact extension, Rule 6(b)(1) therefore requires a motion
 showing excusable neglect. Mathis v. Adams, 577 F. App’x 966, 967 (11th Cir. 2014).
 Rule 6(b)(1) “applies generally, when a more precise rule does not govern the
 situation.” Perez v. Wells Fargo N.A., 774 F.3d 1329, 1338 n.8 (11th Cir. 2014).




                                            3
Case 3:18-cv-00637-BJD-PDB Document 184 Filed 08/28/19 Page 4 of 7 PageID 1274



        There is a “range of possible explanations for a party’s failure to comply with
 a court-ordered filing deadline.” Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.
 P’ship, 507 U.S. 380, 387 (1993). “At one end of the spectrum, a party may be
 prevented from complying by forces beyond its control, such as by an act of God or
 unforeseeable human intervention.” Id. “At the other, a party simply may choose to
 flout a deadline.” Id. at 387–88. “In between lie cases where a party may choose to
 miss a deadline although for a very good reason, such as to render first aid to an
 accident victim discovered on the way to the courthouse, as well as cases where a
 party misses a deadline through inadvertence, miscalculation, or negligence.” Id. at
 388.

        When empowered to forgive late filings because of “excusable neglect,” courts
 are “permitted, where appropriate, to accept late filings caused by inadvertence,
 mistake, or carelessness, as well as by intervening circumstances beyond the party’s
 control.” See id. (interpreting “excusable neglect” in Federal Rule of Bankruptcy
 Procedure 9006(b)(1) and observing that rule is patterned after Rule 6(b)).

        The issue of whether neglect is “excusable” is “at bottom an equitable one.” Id.
 at 395. Considerations include the danger of prejudice to the non-movant, the length
 of the delay and its potential impact on judicial proceedings, the reason for the delay,
 and whether the movant acted in good faith. Advanced Estimating Sys., Inc. v. Riney,
 77 F.3d 1322, 1325 (11th Cir. 1996). In a FLSA action, courts also have considered
 the remedial purpose of the law. See, e.g., Ruggles v. Wellpoint, Inc., 687 F. Supp. 2d
 30, 37 (N.D.N.Y. 2009); see also Kelley v. Alamo, 964 F.2d 747, 749–50 (8th Cir. 1992)
 (“A generous reading, in favor of those whom congress intended to benefit from the
 law, is also appropriate when considering issues of time limits and deadlines.”);
 Weckesser v. Knight Enters. S.E., LLC, No. 2:16-cv-2053-RMG, 2019 WL 351255, at
 *1 (D.S.C. Jan. 28, 2019) (unpublished) (permitting plaintiff to join in part because
 joinder served remedial purpose of FLSA and because discovery was ongoing).

        Counsel filed opt-in consents for more than fifty-five people before the
 February 11, 2019, deadline in the conditional-certification order. Docs. 7, 9–12, 14–
                                          4
Case 3:18-cv-00637-BJD-PDB Document 184 Filed 08/28/19 Page 5 of 7 PageID 1275



 17, 19–20, 28–33, 35, 59, 69, 71, 74, 80–81, 86, 95, 97–98, 101, 107–16, 118–25, 128–
 38. But counsel filed no opt-in consent for Douglas until March 22, 2019, and for
 Gower and Brown until May 31, 2019. Docs. 148, 174, 175.

       Turning first to Douglas, she dates her consent February 8, 2019. Doc. 148 at
 2. The envelope in which she mailed the consent to counsel has no postmark. Doc.
 169-1 at 4. Counsel states he received the consent on February 25, 2019, suggests
 delivery may have taken a few weeks, explains he “immediately” contacted defense
 counsel about the delay, and represents he mistakenly believed he had filed the
 consent on February 28. Doc. 169 at 2. Douglas seeks about four weeks of “overtime.”
 Doc. 169 at 2.

       The conditional-certification order made clear potential plaintiffs had to opt-in
 by February 11, 2019, but failed to make clear what they had to do to opt-in by that
 date: (1) sign the consent by that date; (2) mail or fax the consent to counsel by that
 date; (3) mail or fax the consent to counsel so it arrived by that date; or (4) file the
 consent on the record by that date. See generally Doc. 91 at 10 (“Potential class
 members shall opt-in no later than February 11, 2019.”) (emphasis in original).
 The notice to potential plaintiffs suggests the third possibility. See Doc. 56-6 at 4
 (“The Consent Form must be received by Plaintiffs’ Counsel on or before [February
 11, 2019] for you to participate in this case.”) (emphasis in original). The consent form
 sent to potential opt-in plaintiffs with the notice suggests the second possibility. See
 Doc. 56-7 at 3 (“PLEASE RETURN THIS FORM VIA MAIL OR FAX BY
 [FEBRUARY 11, 2019].”) (emphasis in original).

       Construing the ambiguity in favor of Douglas in fairness, and considering that
 she dated the consent days before the February 11, 2019, deadline, her consent is
 deemed timely filed, Doc. 148, and the motion to strike her consent, Doc. 167, is
 denied.

       Turning to Gower, she dates her consent May 1, 2019. Doc. 174 at 2.
 Underneath her signature, she handwrites, “Please accept this as I just received this.
                                            5
Case 3:18-cv-00637-BJD-PDB Document 184 Filed 08/28/19 Page 6 of 7 PageID 1276



 Thank you.” Doc. 174 at 2. The envelope in which she mailed the consent to counsel
 is postmarked May 20, 2019. Doc. 180-1. Counsel states he received the consent on
 May 23, 2019. Doc. 180 at 2. Gower seeks eight months of “recoverable time.” Doc.
 180 at 2. The plaintiffs do not explain how Gower could have “just received” the notice
 sent at the end of last year. See generally Doc. 180.

       Turning to Brown, she dates her consent May 11, 2019. Doc. 175 at 2. The
 envelope in which she mailed the consent to counsel is postmarked May 22, 2019.
 Doc. 180-2. Counsel states he received the consent on May 29, 2019. Doc. 180 at 2.
 Brown seeks six weeks of “recoverable time.” Doc. 175 at 2. The plaintiffs provide no
 explanation why Brown signed and mailed the consent months after the February 11,
 2019, deadline. See generally Doc. 180.

       In a footnote in the response in opposition to the motion to strike Gower’s and
 Brown’s consents, the plaintiffs state without elaboration they believe no leave to file
 the belated consents is necessary but request leave if the Court determines otherwise.
 Doc. 180 at 2. Given the Court’s conditional-certification order (“Potential class
 members shall opt-in no later than February 11, 2019,” Doc. 91 at 10) and the
 plain language of Rule 6(b)(1)(B) (“When an act must be done within a specified time,
 the court may, for good cause, extend the time … on motion made after the time has
 expired if the party failed to act because of excusable neglect.”), the basis for the
 plaintiffs’ belief is unclear. And an unadorned request for relief in a footnote to a
 response to a motion is not a proper motion under Local Rule 3.01.

       Without a proper motion, the Court is without authority to extend the time to
 consent for Gower and Brown and is without information on two considerations
 pertinent to whether there is excusable neglect: the reasons for Gower’s and Brown’s
 delays and whether Gower and Brown acted in good faith. If the Court construed the
 footnote request as a proper motion or found a proper motion unnecessary, and if the
 Court presumed the worst given the absence of explanation (i.e., Gower and Brown
 flouted the deadline, see Pioneer, 507 U.S. at 387–88), the balance does not tip in favor
 of Gower and Brown. Under the presumption, those two considerations (the reason
                                      6
Case 3:18-cv-00637-BJD-PDB Document 184 Filed 08/28/19 Page 7 of 7 PageID 1277



 for the delay and whether they acted in good faith) would favor the defendants, the
 length of the delay would favor the defendants (months, not days), the remedial
 purpose of FLSA would favor Gower and Brown, and the other considerations would
 be in equipoise or nearly so. On one hand, as the plaintiffs emphasize, there are no
 active deadlines and Gower and Brown can file their own lawsuits, creating more
 expense for the parties and more work for the Court. Doc. 180 at 3–4. On the other
 hand, defendants in collective actions ordinarily and reasonably rely on firm cut-off
 dates to assess their risk exposure and defend the action accordingly, and the Court
 in the companion case was not swayed by the possibility of a separate legal action in
 denying the joint request to extend the consent deadline and expand the scope of
 potential opt-in plaintiffs. See Lockwood, 3:16-cv-965 (Doc. 181 at 3–4).

       The motion concerning Gower and Brown, Doc. 179, is granted to the extent
 their consents are deemed untimely but is otherwise denied. Should the action not
 settle at tomorrow’s conference, Gower and Brown may file motions under Rule
 6(b)(6) to try to show excusable neglect.

       Ordered in Jacksonville, Florida, on August 28, 2019.




 c:    Counsel of record




                                             7
